IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


E.B. ENDRES, INC.,                        : No. 79 MAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
CHRISTOPH & RITA SCHWEMMLEIN,             :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2018, the Petition for Allowance of Appeal is

DENIED.